Citation Nr: 0835019	
Decision Date: 10/10/08    Archive Date: 10/16/08

DOCKET NO.  03-19 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The veteran served on active duty for training from June 1984 
to August 1984, and on active duty from December 1990 to May 
1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston Salem, NC, which denied service connection for PTSD.  
The Atlanta, GA, RO now has jurisdiction over the claims 
file.  

In September 2006, the veteran testified before the 
undersigned Veterans Law Judge at a Central Office hearing in 
Washington, DC.  A transcript of the hearing is of record.  
In January 2007, the Board remanded this claim for additional 
evidentiary development, which has been completed.  The claim 
is now properly before the Board for appellate consideration.  


FINDINGS OF FACT

1.  The veteran was not engaged in combat with the enemy 
during his active military service.

2.  Given the nature of his reported stressors, the veteran 
has not provided any stressors, or sufficient information 
related thereto, which can be verified by the U.S. Army and 
Joint Services Records Research Center (JSRRC); nor has the 
veteran otherwise provided credible supporting evidence that 
the claimed in-service stressors actually occurred.  


CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1101, 
1110 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.304 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 
38 C.F.R. § 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide, in accordance 
with 38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 
(April 30, 2008).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

In this case, the unfavorable RO decision that is the basis 
of this appeal was already decided and appealed prior to the 
enactment of the current section 5103(a) requirements in 
2000.  The Court acknowledged in Pelegrini that where, as 
here, the section 5103(a) notice was not mandated at the time 
of the initial RO decision, the RO did not err in not 
providing such notice.  Rather, the appellant has the right 
to a content-complying notice and proper subsequent VA 
process.  Pelegrini, 18 Vet. App. at 120.  

The Board finds the veteran was provided content complying 
notice by way of a letter sent in January 2007 which fully 
addressed all required notice elements.  The letter informed 
him of what evidence was required to substantiate his claim, 
and of his and VA's respective duties for obtaining evidence.  
Although no longer required, the veteran was also asked to 
submit evidence and/or information in his possession to the 
RO.  The January 2007 letter also informed the veteran of how 
disability ratings and effective dates are assigned.  See 
Dingess v. Nicholson, supra.  Thus, the Board concludes that 
all required notice has been given to the veteran.  

The veteran was also given proper subsequent VA process 
following the January 2007 VCAA letter.  As noted, the 
veteran was advised of his opportunities to submit additional 
evidence in support of his claim.  Subsequently, SSOCs dated 
in June 2004 and June 2008 provided him with yet an 
additional 60 days to submit more evidence.  As a result, the 
Board finds the veteran was given proper VA process, because 
he has been afforded a meaningful opportunity to participate 
effectively in the processing of his claim and given ample 
time to respond.  


The Board further finds VA has satisfied its duty to assist 
the veteran in the development of the claim.  The RO has 
obtained VA outpatient treatment records dated from June 1994 
to June 2007.  The RO also obtained private medical records 
dated from 2000 to 2005.  It thus appears that all obtainable 
evidence identified by the veteran relative to his claim has 
been obtained and associated with the claims file, and 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  The 
Board notes the veteran has not been afforded a VA 
examination in conjunction with this claim; however, a VA 
examination and/or opinion is not needed, for reasons 
explained below.  It is therefore the Board's conclusion that 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist the veteran in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

II.  Facts and Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110, 1131 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.303(a), 3.304 (2008).  

In order for service connection to be awarded for PTSD, three 
elements must be present: (1) a current medical diagnosis of 
PTSD in accordance with 38 C.F.R. § 4.125(a); (2) medical 
evidence of a causal nexus between current symptomatology and 
a claimed in-service stressor; and (3) credible supporting 
evidence that the claimed in-service stressor actually 
occurred.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 
128 (1997).  With respect to the second element, if the 
evidence shows that the veteran did not serve in combat with 
enemy forces during service, or if there is a determination 
that the veteran engaged in combat but the claimed stressor 
is not related to such combat, there must be independent 
evidence to corroborate the veteran's statement as to the 
occurrence of the claimed stressor.  Doran v. Brown, 6 Vet. 
App. 283, 289 (1994).  The veteran's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor.  See Dizoglio v. Brown, 9 Vet. App. 163, 
166 (1996).

The above cited regulation, 38 C.F.R. § 4.125(a), refers to 
the American Psychiatric Associations' Diagnostic and 
Statistical Manual for Mental Disorders, 4th ed. (1994) (DMS-
IV) as the source of criteria for the diagnosis of claimed 
psychiatric disorders.  DSM-IV provides that a valid 
diagnosis of PTSD requires that a person has been exposed to 
a traumatic event in which both of the following were 
present:  (1) the person experienced, witnessed, or was 
confronted with an event or events that involved actual or 
threatened death or serious injury, or a threat to the 
physical integrity of himself or others, and (2) the person's 
response involved intense fear, helplessness, or horror.  

The veteran contends that he currently has PTSD which is due 
to his active military service.  The veteran has provided 
varying accounts as to the in-service stressful events to 
which he attributes his PTSD, including tagging body parts 
and helping with the removal of human remains.  However, at 
his September 2006 hearing before the undersigned, the 
veteran identified three specific incidents in service that 
he believes are the basis of his PTSD.  

At the outset, the Board notes the evidence does not show the 
veteran engaged in combat with the enemy in service.  His 
military occupational specialty (MOS) was as a heavy 
equipment and truck driver, and he was attached to the 471st 
Transportation Unit during his active duty service.  Thus, 
the veteran did not have an MOS which is generally associated 
with combat, and the evidence shows he did not receive any 
decorations or awards that are generally indicative of 
combat.  

Nevertheless, the veteran testified that his unit always wore 
chemical suits in case they were hit by Scud missiles.  He 
testified that they would receive alerts about three times a 
day and immediately suit up, but he never actually saw a Scud 
missile.  Although the veteran has attempted to provide 
evidence of the threat of in-coming scud attacks, the 
information provided is insufficient to allow verification by 
the service department.  He did not provide any approximate 
dates or locations where his unit was stationed during the 
reported Scud missile alerts and, without this information, 
U.S. Army and Joint Services Records Research Center (JSRRC) 
would be unable to verify that alerts were sent to the 
veteran's unit to prepare for possible Scud missile attacks.  
In this regard, the Board notes the record contains unit 
histories from the 471st Transportation Unit, and there is no 
indication that the unit received alerts of potential Scud 
missile attacks at any time between December 1990 and April 
1991.  In addition, the veteran has not provided independent, 
credible evidence showing this stressor actually occurred.  
Therefore, this stressor is insufficient to be the basis of a 
valid diagnosis of PTSD.  

At the September 2006 hearing, the veteran also testified 
that, in approximately March and April 1991, his unit was 
involved in a humanitarian aid mission in the northern part 
of Iraq.  He said they delivered MREs (meals-ready-to-eat), 
water rations, and medical supplies to Kurdish civilians and, 
on one particular day, a Kurdish tribal leader showed him a 
mass grave of Kurdish civilians who had been killed by 
Iraqis.  He testified that the mass grave was an open trench 
which had a horrible stench, and he wanted to get out of 
there because it bothered him.  

The veteran also testified that, on one occasion while 
picking up American equipment in Kuwait, he saw Iraqi tanks 
which were charred and had bodies and dismembered body parts 
inside.  He testified that seeing the bodies bothered him and 
he was fearful of his life, as he thought that would happen 
to him.  

The Board notes that, because the veteran's stressors are not 
related to combat with the enemy, the controlling issue is 
whether there is independent, credible supporting evidence to 
corroborate the veteran's statements as to the occurrence of 
the claimed stressors.  See Doran, supra; 38 C.F.R. 
§ 3.304(f).  In this context, the Board notes that, although 
the credible supporting evidence need not be service 
department evidence, service department records cannot 
contradict the veteran's testimony regarding in-service 
stressors.  Id.

After careful review of the evidence, the Board finds the 
veteran has not provided any stressors that can be verified 
by the service department or provided any credible supporting 
evidence showing that his claimed stressors actually 
occurred.  

With respect to verification by the service department, the 
Board notes that verification may not be possible, given the 
nature of the veteran's reported stressors.  In this regard, 
it is not likely that unit histories or morning reports would 
contain documentation of the veteran's having been shown a 
mass grave or observing casualties in Iraqi tanks.  As a 
result, the veteran was informed, during the claim process, 
that he could substantiate his claim by providing 
independent, credible evidence showing the stressful events 
actually occurred.  

In support of his claim, the veteran submitted a lay 
statement from his mother, J.A.M., wherein she stated that 
the veteran was able to call home while he was in Iraq and, 
during one conversation, he described the events he 
witnessed, including seeing burned bodies.  She also said the 
veteran told her that, while he was giving supplies to the 
Kurds, they showed him a mass grave site, and he spoke about 
the morbid conditions of the bodies.  The veteran also 
submitted a lay statement from R.C.S., a friend of 20 years 
with whom he lost contact in the 1990s but re-connected with 
after he returned from service.  R.C.S. stated that the 
veteran would sometimes talk about his experiences in 
Operation Desert Storm and that, once he returned, he began 
using drugs to rid his mind of the gruesome images of the 
war, including rotting bodies charred beyond recognition.  

The Board has carefully considered the veteran's reported 
stressors and the lay statements submitted in support of his 
claim.  Although the lay statements purport to corroborate 
the veteran's report of being shown a mass grave and 
observing dead bodies in an Iraqi tank, the Board must assess 
the credibility of the veteran's statements regarding his 
stressors and the lay statements submitted in support 
thereof.  

In evaluating the credibility of the veteran's reported 
stressors, the Board notes the veteran has provided varying 
accounts as to the in-service stressful events which he 
believes are the basis of his current PTSD.  As noted, he 
initially reported that he helped with the removal of human 
remains and tagging body parts during his active military 
service.  See VA outpatient treatment records dated June 1999 
and October 1999; see also veteran statements dated September 
and December 1999.  In fact, in October 1999, the veteran 
reported that his current symptoms of PTSD included 
flashbacks about tagging body parts.  However, he later 
submitted statements essentially retracting his statements 
about transporting and tagging body parts, stating that he 
was misunderstood regarding his report as to those events.  
See veteran statements dated February and August 2004.  He 
submitted the latter statements after VA obtained unit 
histories which did not contain any evidence that his unit 
was involved in the transportation of body parts.  

The Board must make judgments as to the credibility of 
testimony.  Once evidence is determined to be competent, the 
Board must determine whether such evidence is also credible.  
See Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
(distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").  In determining whether assertions 
advanced by a claimant are credible, the Board must consider 
internal consistency, facial plausibility, and consistency 
with other evidence submitted on behalf of the claimant.  See 
Caluza v. Brown, 7 Vet. App. 498, 511 (1995). 

As noted, the veteran has asserted that his current PTSD is 
related to incidents in service when he was shown a mass 
grave of Kurdish civilians and also observed bodies inside an 
Iraqi tank.  However, the Board notes that the credibility of 
the veteran's reported stressors is at issue because he has 
provided inconsistent statements regarding the nature of his 
stressors.  In this regard, the Board notes that neither of 
these stressors was included in the veteran's initial report 
of in-service stressful events.  In addition, the veteran 
initially reported that he helped dig the mass grave with a 
bulldozer, as opposed to being shown the grave by a Kurdish 
leader.  See December 1999 veteran statement.  

Therefore, although the veteran has provided lay statements 
which purport to corroborate his reported, non-combat 
stressors, the Board finds the veteran's statements and the 
lay statements submitted in support thereof to be 
unpersuasive, given the inconsistencies in the veteran's 
statements.  Indeed, the Board notes that not only has the 
veteran reported different stressors throughout the pendency 
of this appeal, but he also provided varying details 
regarding the circumstances of his stressors, thereby causing 
his statements to be inherently incredible.  

It is not a pleasant task for the Board to discount the 
credibility of a veteran's statements; however, it is the 
Board's duty to weigh the evidence of record and make a 
decision on the claim, including making determinations as to 
the credibility of the evidence submitted in support of the 
claim.  See Washington v. Nicholson, 19 Vet. App. 362, 369 
(2005); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed. Cir 1996).  

Based on the foregoing reasons, the Board finds the veteran 
has not provided any stressors which can be verified by the 
service department, nor has he provided any credible 
supporting evidence showing that his claimed stressors 
actually occurred.  As noted, the Board has considered the 
lay statements submitted in support of the veteran's claim, 
since his testimony alone cannot establish the occurrence of 
a non-combat stressor.  See Dizoglio, supra.  However, the 
Board finds the veteran's statements regarding his stressors, 
and the lay statements submitted in support thereof, to be 
unpersuasive and lacking in credibility, given the lack of 
internal consistency throughout the claim and appeal period.  
See Caluza, 7 Vet. App. at 506.  As a result, the Board finds 
the veteran has not provided credible evidence of an in-
service stressor upon which a valid diagnosis of PTSD may be 
based and, thus, the claim must be denied.  

In this context, the record shows the veteran has been 
diagnosed with PTSD by VA and non-VA clinicians.  See VA 
outpatient treatment records dated October 1999 to June 2007; 
private medical records dated from 2000 to 2005.  However, 
none of the diagnoses is based upon stressors that have been 
verified by the service department or are otherwise supported 
by credible supporting evidence.  As such, the diagnoses of 
PTSD included in the record are not considered competent and 
valid diagnoses.  See 38 C.F.R. § 3.304(f); Cohen v. Brown, 
10 Vet. App. 128 (1997).  

In this regard, the Board also notes the veteran has not been 
afforded a VA examination in conjunction with this claim.  
However, the Board finds a VA examination and/or opinion is 
not needed in this case because there is no evidence which 
establishes that the veteran suffered an event, injury, or 
disease in service, to which a current diagnosis of PTSD can 
be attributed.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  In other words, the veteran has not identified a 
stressor upon which a valid diagnosis of PTSD can be based.   

Based upon the foregoing, the Board finds that the 
preponderance of the competent and probative evidence is 
against the veteran's claim for service connection for PTSD, 
and the benefit-of-the-doubt doctrine is not for application.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.  


ORDER

Entitlement to service connection for PTSD is denied.  


_______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


